         Case 1:15-cv-00531-CRC Document 98 Filed 01/21/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
RYAN BAGWELL                         )
                                     )
                  Plaintiff,         )
                                     )
            v.                       )                  Civil Action No. 1:15-cv-531 (CRC)
                                     )
UNITED STATES DEPARTMENT OF          )
JUSTICE                              )
                                     )
                  Defendant.         )
___________________________________ )

                                     DEFENDANT’S STATUS REPORT

       Defendant, the U.S. Department of Justice (“DOJ”), by and through its undersigned

counsel, pursuant to the Court’s April 25, 2018, December 24, 2018, and February 1, 2019, Orders

updates the Court as follows:

       The Executive Office of United States Attorneys (“EOUSA”) provided Mr. Bagwell with

the final response for Bagwell II on December 4, 2019. EOUSA checked the remanded records,

Bagwell III, and informed Mr. Bagwell there were approximately 540,620 pages in Bagwell III,

and asked if Mr. Bagwell would be amenable to narrow the pool of potentially responsive records.

Mr. Bagwell responded that he would narrow the terms to 1) emails sent/received between

November 1, 2011 and December 31, 2013 (including any attachments); and 2) EOUSA may

exclude emails that consist entirely of news stories.

       EOUSA worked with LTSC and narrowed the pool of records, which resulted in

approximately 450,000 pages of records to be reviewed. EOUSA has begun review to provide Mr.

Bagwell with interim responses, but the request continues to be overly burdensome, and this

process will take EOUSA over 15 years to complete the processing of 450,000 pages of records.
        Case 1:15-cv-00531-CRC Document 98 Filed 01/21/20 Page 2 of 2




Dated: January 21, 2020            Respectfully submitted,


                                    JESSIE K. LIU
                                    UNITED STATES ATTORNEY
                                    D.C. BAR NUMBER 472845

                                    DANIEL F. VAN HORN, D.C. Bar No. 924092
                                    Chief, Civil Division

                                    /s/ Rhonda L. Campbell
                                    RHONDA L. CAMPBELL, D.C. Bar No. 462402
                                    Assistant United States Attorneys
                                    Civil Division
                                    555 4th Street,N.W.
                                    Washington, D.C. 20530
                                    (202) 252-2559
                                    Rhonda.campbell@usdoj.gov

                                    Counsel for United States
